Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.
  
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 2/18/2021, which was received 5/18/2021. Acknowledgement is made to the amendment to claims 1-11,14,15,17-19. Applicant’s amendment and response has been carefully considered and was persuasive regarding the USC 112 rejection, however, the response was not persuasive in regards to the USC 101 rejection, which is restated below modified as necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a “combining information…into a list”, does not reasonably provide enablement for combining information… into a listing” which has separate meaning as is can be determined in para 0026 and 0027 (i.e. a catalog “listing” has different functionality from a generic list of “items”).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to understand the invention commensurate in scope with these claims. For in response the examiner understands the term “list” as used in the claim to be as defined in the specification para 0064-0066, where a list is simply a list of items that can be combined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A method for processing seller operations in a marketplace system, the method comprising:
displaying, in a graphical user interface for a seller, a plurality of items purchased by a buyer on an online marketplace, each of the plurality of items being associated with one of a plurality of selectable elements for invoicing the buyer;
interactively receiving, from the seller, a selection of a first selectable element associated with a first item of the plurality of items;
in response to receiving the selection of the first selectable element from the seller, displaying, on the graphical user interface for the seller, a combinability icon indicating that at least the first item is combinable with a second item of the plurality of items
in response to receiving from the seller a selection of the combinability icon, combining at least a portion of first content associated with the first item and at least a portion of second content associated with the second item; and
displaying the combined first content and second content on the graphical user interface for the seller.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features italicized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the collecting information from selected icons on a webpage and displaying on a GUI, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “transmit, store, combining, generate and transmit” in the context of this claim encompasses marketing or sales activities or behaviors; and business relations.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A method for processing seller operations in a marketplace system, the method comprising:
displaying, in a graphical user interface for a seller, a plurality of items purchased by a buyer on an online marketplace, each of the plurality of items being associated with one of a plurality of selectable elements for invoicing the buyer;
interactively receiving, from the seller, a selection of a first selectable element associated with a first item of the plurality of items;
in response to receiving the selection of the first selectable element from the seller, displaying, on the graphical user interface for the seller, a combinability icon indicating that at least the first item is combinable with a second item of the plurality of items;
in response to receiving from the seller a selection of the combinability icon, combining at least a portion of first content associated with the first item and at least a portion of second content associated with the second item; and
displaying the combined first content and second content on the graphical user interface for the seller.
 
 


The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of collecting information from selected icons on a webpage and displaying on a GUI, are recited at a high-level of generality (i.e., as a generic marketplace performing a generic function of transmitting and receiving information and displaying on a GUI) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as online marketplace and GUI).  For example, stating that collecting information and displaying it on a GUI, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receiving seller selections and transmitting information to the seller) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. retrieving stored information and combining for display to a user)  see Versata, OIP Techs.
Generating a display from selections made by using existing item data (e.g. user selects items to be combined from one display then combines with additional stored data to create a different display).
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 7 and 14 are a method and computing device method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-6,8-13, 15-20 are dependencies of claims 1,7 and 14. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
determining whether the first item is combinable with the second item before combining the information.
displaying, in the graphical user interface, a set of filters for filtering the plurality of items.
transmitting instructions to a printer to print the combined information.
determining whether the first item and the second item were purchased by the same individual.
wherein the graphical user interface indicates that a third item is not combinable with one or more of the first item and the second item.
determining whether the first item is combinable with a third item of the plurality of items.
associating the combinability icon with the third item when it is determined that the first item is combinable with the third item.
wherein the first item and the second item were purchased by an individual.
displaying the combined first content and second content on the graphical user interface comprises generating an invoice that includes the first content and the second content.
displaying a comment box for adding a comment to the invoice.
 displaying a selectable item with each of the plurality of items.
generating an invoice that include the information.
 automatically sending the invoice to an individual that purchased the first item and the second item in response to received input.
displaying an indication that another item of the plurality of items is not combinable with at least one of the first item and the second item.
determining whether the first item is combinable with the second item before combining the information.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that that claim 1 is similar Example 37 of the USPTO Guidance on subject matter eligibility. The examiner disagrees and notes that while claim 1 of the example was found to be eligible, because the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Claim 2 of the example the “determining step” now requires action 
The examiner contents that Claim 1 of the instant application does not provide for any specific improvements or steps that may not be reasonable done in the mind and “under its broadest reasonable interpretation”, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.
For instance, but for the use of a generic computer that displays on a generic GUI a generic functional icon that all perform in a manner well known in the art, the instant application may be performed in the mind to accomplish the steps of receiving selection of items to be combined from listings into a combined invoice. Please note that independent claims 7 and 14 do not have the same features as claim 1 which is being argued.
In regards to Step 2A Prong 1 applicant argues that the limitations of “1) in response to receiving from the seller the selection of the first selectable record and the second selectable record, displaying, on the graphical user interface (GUI) for the seller,  combining information associated with the combinable items into a listing for a combined invoice to the buyer. These limitations of processing data records associated with items based on the graphical user interface for the seller as the user is a process that, under its broadest reasonable interpretation, does not cover an abstract idea of performing a commercial interaction”. The examiner disagrees and directs applicant’s attention to Example 37 of the of the USPTO Guidance on subject matter eligibility claim 3, where the icon is in the claim but does not provide a unique function other that being activated and counted. The examiner further directs applicant to Court cases Affinity Labs of Texas v. Direct TV, LLC and Internet Patents Corp v Active networks, Inc. for examples of case that has lists presented on graphical user interfaces and selections mad using an Icon/selectable items, but were found to be ineligible.
  In regards to applicant’s arguments regarding Step 2A Prong Two, applicant argues that that the claim as a whole integrates the abstract idea into a practical solution similar to Example 37 of the USPTO Guidance on subject matter eligibility by reciting “1) interactively receiving, via GUI from the seller, a user selection to combine two selectable records of the plurality of selectable records for invoicing the buyer, and 2) displaying on the GUI for the seller, the combinability icon, and 3) combining information associated with the two items into a listing of a combined invoice to the buyer. The claim as a whole integrates the alleged abstract idea of commerce interactions into a practical application. Specifically, the additional elements recite a specific manner of displaying the combinability icon based on seller’s selection via GUI Affinity Labs of Texas v. Direct TV, LLC and Internet Patents Corp v Active networks, Inc. and 3) gathering and analyzing information using conventional techniques and displaying the results was not found to be sufficient to show an improvement to technology TLI Communications (MPEP 2106.05(a).
  
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625